Appeal by the defendant from a judgment of the County Court, Suffolk County (Copertino, J.), rendered May 29, 1984, convicting him of criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim of a repugnant verdict has not been preserved for appellate review (see, People v Alfaro, 66 NY2d *684985; People v Satloff, 56 NY2d 745, rearg denied 57 NY2d 674). In any event, were we to consider this claim in the interest of justice we would find it to be without merit. An examination of the instructions given to the jury in this case shows that the verdict was not repugnant (see, People v Goodfriend, 64 NY2d 695, 699; People v Tucker, 55 NY2d 1, 4, rearg denied 55 NY2d 1039).
We have considered the defendant’s remaining contention and find it to be without merit. Weinstein, J. P., Rubin, Kooper and Sullivan, JJ., concur.